DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/02/2022 has been entered.
 
Allowable Subject Matter
Claims 1-30 are allowed.

			 Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
          
With respect to the allowed independent claim 1:
The closest prior art, Nguyen et al. (US 20210100046, hereinafter “Nguyen”) teaches:
“A method of wireless communication (see, process flow illustrated in Fig. 3) performed by a first user equipment (UE) (Fig. 3; 115-g), comprising: identifying first transmission resources (i.e., Fig. 3; step 310, the sidelink channel may include time and frequency resources reserved in the network for transmissions between UEs 115, Paras. [0117]-[0118]) based on a first sensing operation performed by the first UE (i..e, congestion indicator configuration, UE 115-g may transmit the congestion indicator configuration to indicate an event after detection of which UE 115-h is to report the sidelink channel congestion indicator, Paras. [0117]-[0118]); receiving, from a second UE, a message indicating second transmission resources based on a second sensing operation performed at the second UE (UE 115-g may receive, from UE 115-h via the sidelink channel, a feedback message for the sidelink data transmission that includes one or more of an identifier of UE 115-g (e.g., transmitter UE identification), a PER, a bit rate, a feedback period start, a feedback period end, a packet identifier of a first packet received within the feedback period, a packet identifier of a last packet received within the feedback period, position data for UE 115-h, orientation data for UE 115-h, speed data of UE 115-h, a distance between UE 115-g and UE 115-h, or any combination thereof, Paras. [0121]-[0122])”.
However, the closest prior art, Nguyen, does not teach or suggest the following novel features:
 	“the method comprising  generating a group of transmission resources comprising  the second transmission resources and  the first transmission resources based on determining a combining condition is satisfied; identifying a set of transmission resources from the  group of transmission resources; and transmitting data via the identified set of transmission resources”, in combination with all the recited limitations of the claim 1.
 	Dependent claims 2-11 are allowed as those inherit the allowable subject matter from claim 1.

 With respect to the allowed independent claim 12:
The closest prior art, Nguyen et al. (US 20210100046, hereinafter “Nguyen”) teaches:
“An apparatus for wireless communications at a first user equipment (UE) (Fig. 3; 115-g), comprising: a processor (Fig. 7; element 740,The device 705 may be an example of or include the components of device 405, device 505, or a UE 115, Para. [0170]); a memory (Fig. 7; element 730) coupled with the processor; and instructions stored in the memory and operable, when executed by the processor, to cause the apparatus: to identify first transmission resources (i.e., Fig. 3; step 310, the sidelink channel may include time and frequency resources reserved in the network for transmissions between UEs 115, Paras. [0117]-[0118]) based on a first sensing operation performed by the first UE (i..e, congestion indicator configuration, UE 115-g may transmit the congestion indicator configuration to indicate an event after detection of which UE 115-h is to report the sidelink channel congestion indicator, Paras. [0117]-[0118]); receiving, from a second UE, a message indicating second transmission resources based on a second sensing operation performed at the second UE (UE 115-g may receive, from UE 115-h via the sidelink channel, a feedback message for the sidelink data transmission that includes one or more of an identifier of UE 115-g (e.g., transmitter UE identification), a PER, a bit rate, a feedback period start, a feedback period end, a packet identifier of a first packet received within the feedback period, a packet identifier of a last packet received within the feedback period, position data for UE 115-h, orientation data for UE 115-h, speed data of UE 115-h, a distance between UE 115-g and UE 115-h, or any combination thereof, Paras. [0121]-[0122])”.
However, the closest prior art, Nguyen, does not teach or suggest the following novel features:
“the processor configured to generate a group of transmission resources comprising  the second transmission resources and with the first transmission resources based on determining a combining condition is satisfied; to identify a set of transmission resources from the group of transmission resources; and to transmit data via the identified  set of transmission resources”, in combination with all the recited limitations of the claim 12.
 	Dependent claims 13-22 are allowed as those inherit the allowable subject matter from claim 12.

 With respect to the allowed independent claim 23:
The closest prior art, Nguyen et al. (US 20210100046, hereinafter “Nguyen”) teaches:
“An apparatus for wireless communications at a first user equipment (UE) (Fig. 3; 115-g), comprising: means for  identifying first transmission resources (i.e., Fig. 3; step 310, the sidelink channel may include time and frequency resources reserved in the network for transmissions between UEs 115, Paras. [0117]-[0118]) based on a first sensing operation performed by the first UE (i..e, congestion indicator configuration, UE 115-g may transmit the congestion indicator configuration to indicate an event after detection of which UE 115-h is to report the sidelink channel congestion indicator, Paras. [0117]-[0118]); means for receiving, from a second UE, a message indicating second transmission resources based on a second sensing operation performed at the second UE (UE 115-g may receive, from UE 115-h via the sidelink channel, a feedback message for the sidelink data transmission that includes one or more of an identifier of UE 115-g (e.g., transmitter UE identification), a PER, a bit rate, a feedback period start, a feedback period end, a packet identifier of a first packet received within the feedback period, a packet identifier of a last packet received within the feedback period, position data for UE 115-h, orientation data for UE 115-h, speed data of UE 115-h, a distance between UE 115-g and UE 115-h, or any combination thereof, Paras. [0121]-[0122])”.
However, the closest prior art, Nguyen, does not teach or suggest the following novel features:
 	“the apparatus comprising  means for generating a group of transmission resources comprising  the second transmission resources and  the first transmission resources based on determining a combining condition is satisfied; means for identifying a set of transmission resources from the  group of transmission resources; and means for transmitting data via the identified set of transmission resources”, in combination with all the recited limitations of the claim 23.
 	Dependent claims 24-29 are allowed as those inherit the allowable subject matter from claim 23.

 With respect to the allowed independent claim 30:
The closest prior art, Nguyen et al. (US 20210100046, hereinafter “Nguyen”) teaches:
“A non-transitory computer-readable medium having program code recorded thereon for wireless communications at a first user equipment (UE) (Computer-readable media includes both non-transitory computer storage media and communication media including any medium that facilitates transfer of a computer program from one place to another. A non-transitory storage medium may be any available medium that can be accessed by a general purpose or special purpose computer, Para. [0220]), the program code executed by a processor (Fig. 7; element 740,The device 705 may be an example of or include the components of device 405, device 505, or a UE 115, Para. [0170]) and comprising: program code to identify first transmission resources (i.e., Fig. 3; step 310, the sidelink channel may include time and frequency resources reserved in the network for transmissions between UEs 115, Paras. [0117]-[0118]) based on a first sensing operation performed by the first UE (i..e, congestion indicator configuration, UE 115-g may transmit the congestion indicator configuration to indicate an event after detection of which UE 115-h is to report the sidelink channel congestion indicator, Paras. [0117]-[0118]); program code to receive, from a second UE, a message indicating second transmission resources based on a second sensing operation performed at the second UE (UE 115-g may receive, from UE 115-h via the sidelink channel, a feedback message for the sidelink data transmission that includes one or more of an identifier of UE 115-g (e.g., transmitter UE identification), a PER, a bit rate, a feedback period start, a feedback period end, a packet identifier of a first packet received within the feedback period, a packet identifier of a last packet received within the feedback period, position data for UE 115-h, orientation data for UE 115-h, speed data of UE 115-h, a distance between UE 115-g and UE 115-h, or any combination thereof, Paras. [0121]-[0122])”.
However, the closest prior art, Nguyen, does not teach or suggest the following novel features:
 	“program code to generate a group of transmission resources comprising  the second transmission resources and with the first transmission resources based on determining a combining condition is satisfied; program code to identify a set of transmission resources from the group of transmission resources; and program code to transmit data via the identified  set of transmission resources”, in combination with all the recited limitations of the claim 30.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761. The examiner can normally be reached Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLAM SOROWAR/Primary Examiner, Art Unit 2641